 



Exhibit 10.55

Reinsurance Pooling Agreement Amended
and Restated As of January 1, 2005

 



--------------------------------------------------------------------------------



 



Page 1

REINSURANCE POOLING AGREEMENT
AMENDED AND RESTATED
AS OF JANUARY 1, 2005

This Reinsurance Pooling Agreement Amended and Restated effective as of 12:01
a.m., Eastern Standard Time, January 1, 2005 (the “2005 Pooling Agreement”) is
by and among State Automobile Mutual Insurance Company, 518 East Broad Street,
Columbus, Ohio (hereinafter referred to as “State Auto Mutual”), State Auto
Property and Casualty Insurance Company, 112 South Main Street, Greer, South
Carolina (hereinafter referred to as “State Auto P&C”), Milbank Insurance
Company, East Highway 12, Milbank, South Dakota (hereinafter referred to as
“Milbank”), State Auto Insurance Company of Wisconsin (formerly known as Midwest
Security Insurance Company), 1062 Oak Forest Drive, Onalaska, Wisconsin
(hereinafter referred to as “SA WI”), Farmers Casualty Insurance Company, 1300
Woodland Drive, West Des Moines, Iowa (hereinafter referred to as “Farmers
Casualty”) and State Auto Insurance Company of Ohio, 518 East Broad Street,
Columbus, Ohio (hereinafter referred to as “SA OH”), State Auto Florida
Insurance Company, 237 South Westmonte Drive, Suite 140 Altamonte Springs, FL
(hereinafter referred to as “SA FL”), Meridian Security Insurance Company, 2955
North Meridian Street, Indianapolis, Indiana (hereinafter referred to as
“Meridian Security”), and Meridian Citizens Mutual Insurance Company, 2955 North
Meridian Street, Indianapolis, Indiana (hereinafter referred to as “Meridian
Citizens Mutual”). (State Auto Mutual, State Auto P&C, Milbank, SA WI, Farmers
Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual are
herein collectively referred to as the “Pooled Companies” or “State Auto” and
individually as a “Pooled Company”).

BACKGROUND INFORMATION

     The Pooled Companies have determined that their business operations should
be conducted by employees of State Auto P&C on behalf of each of the Pooled
Companies and that State Auto Mutual should remain as the agent for each of the
Pooled Companies with respect to collecting and disbursing funds as required by
the Pooled Companies’ business operations. These arrangements have been effected
through the Management Agreement dated January 1, 2000 (the “2000 Management
Agreement”), as amended from time to time, as to SA WI through the Amended and
Restated Management Agreement dated effective January 1, 2000 (the “2000 Midwest
Management Agreement”), as to Farmers Casualty through the Amended and Restated
Management Agreement dated effective January 1, 2000 (the “2000 Farmers Casualty
Management Agreement”), as to SA FL by the Cost Sharing Agreement dated
effective January 1, 2003, and as to Meridian Security and Meridian Citizens
Mutual by the Management Services Agreement and Cost Sharing Agreement, each
dated effective as of July 1, 2002 and by means of mutual reinsurance on a
percentage basis as herein provided.

     State Auto Mutual and State Auto P&C originally entered into an
intercompany Reinsurance Agreement effective as of 12:01 a.m., January 1, 1987
(the “Reinsurance Agreement”).

     The Reinsurance Agreement has since been amended by an Addendum effective
January 1, 1987, adding insolvency and arbitration provisions; by Amendment
Number 1 effective as of January 1, 1992 amending the pooling percentages from
20% State Auto P&C — 80% State Auto Mutual to 30% and 70% respectively; by
Amendment Number 2 effective as of January 1, 1991 excluding post retirement
health care benefits liability as a pooled expense and as of January 1, 1994
excluding post employment benefits liability as a pooled expense; and by
Amendment Number 3 effective as of January 1, 1995 adding Milbank as a party and
adjusting

 



--------------------------------------------------------------------------------



 



Page 2

the pooling percentages as follows: State Auto P&C 35%, State Auto Mutual 55%
and Milbank 10% and by an Amended and Restated Reinsurance Pooling Agreement
dated July 1, 1996 (the “7/1/96 Reinsurance Agreement”), which excluded from the
Reinsurance Agreement catastrophic loss claims and loss adjustment expenses
incurred by State Auto Mutual, State Auto P&C and Milbank in the amount of
$100,000,000 in excess of $120,000,000 of such losses and loss adjustment
expense and the premiums for such exposure; and by an Amended and Restated
Reinsurance Pooling Agreement effective January 1, 1998 (the “‘98 Pooling
Agreement”) which added SA WI as a party and adjusted the Respective Percentages
(as defined below) to State Auto P&C 37%, State Auto Mutual 52%, Milbank 10%,
and SA WI 1%; and by a Reinsurance Pooling Agreement Amended and Restated as of
January 1, 1999 (hereafter referred to as the “‘99 Pooling Agreement”) which
added Farmers Casualty as a party and adjusted the Respective Percentages to
State Auto P&C-37%, State Auto Mutual-49%, Milbank-10%, Farmers Casualty-3%, and
SA WI-1%. In adopting the Reinsurance Pooling Agreement, amended and restated as
of January 1, 2000, (the “2000 SA Pooling Agreement”)the parties amended and
restated the `99 Pooling Agreement as the 2000 Pooling Agreement, to provide for
the continuation of the pooling arrangement it effects, including the
above-described previous amendments and additional amendments including the
following: removing from the scope of the 2000 Pooling Agreement the premiums,
losses, underwriting and administrative expenses attributable to State Auto
Mutual’s voluntary assumption of reinsurance from third parties which are
unaffiliated with State Auto Mutual, which voluntary assumed reinsurance
contracts/treaties initially commenced on or after January 1, 1999 (this January
1, 1999 and after voluntary third party assumption reinsurance is hereafter
referred to as the “State Auto Mutual Reinsurance Book”); adding SA OH as a new
party; removing an exclusion for post retirement health care benefits
liabilities; and post employment benefits liabilities and adjusting the
Respective Percentages to SA OH 1%, Farmers Casualty 3%, SA WI 1%, Milbank 10%,
State Auto P&C 39% and State Auto Mutual 46%. The 2000 Pooling Agreement was
itself subject to five different amendments: the First Amendment effective
November 17, 2000, clarified that the State Auto P&C Catastrophe Assumption
Agreement, as defined in the 2000 SA Pooling Agreement provided such amount of
catastrophe reinsurance as was available in the then current Property
Catastrophe Overlying Excess of Loss Reinsurance Contract originally effective
July 1, 1999 and annually renewed thereafter; the Second Amendment to the 2000
SA Pooling Agreement clarified that the business that became the legal
obligation of State Auto Mutual as a result of its merger with Meridian Mutual
Insurance Company effective June 1, 2001, was excluded from the 2000 SA Pooling
Agreement until July 1, 2001; the Third Amendment to the 2000 SA Pooling
Agreement amended the Respective Percentages of the parties to result in the
following: SA OH 1%, Farmers Casualty 3%, SA WI 1%, Milbank 17%, State Auto P&C
59% and State Auto Mutual 19% and it also excluded the premiums or losses
attributable to the Stop Loss Agreement as defined in the Third Amendment, each
effective as of October 1, 2004; The Fourth Amendment, effective January 1, 2003
added SA FL to the 2000 SA Pooling Agreement with 0.7% as a Respective
Percentage, while lowering State Auto Mutual’s Respective Percentage to 18.3%;
The Fifth Amendment, effective July 1, 2004, excluded State Auto Middle Market
Insurance, (as defined below) from the 2000 SA Pooling Agreement. In addition to
the foregoing amendments to the pooling arrangement as set forth in the various
agreements, each of these agreements and this 2000 Pooling Agreement is subject
to the Guaranty Agreement dated as of May 16, 1991 between State Auto Mutual and
State Auto P&C (the “Reserve Guaranty Agreement”).

The parties desire to amend and restate the 2000 Pooling Agreement, as amended
as described, to add two new parties, Meridian Security and Meridian Citizens
Mutual and to adjust the Respective Percentages of State Auto Mutual and its
wholly-owned insurer affiliates.

 



--------------------------------------------------------------------------------



 



Page 3

STATEMENT OF AGREEMENT

     In consideration of the mutual covenants set forth herein and INTENDING TO
BE LEGALLY BOUND HEREBY, the parties hereto hereby agree as follows:



1.   DEFINITIONS: As used in this Agreement:

a. “Net Liabilities” shall mean all direct liabilities plus reinsurance assumed
minus reinsurance ceded, except as otherwise expressly excluded below, provided
that the parties hereto expressly understand and agree that Net Liabilities
excludes any and all liabilities arising out of the State Auto Mutual
Reinsurance Book for such reinsurance assumed on and after January 1, 2005. It
is understood and agreed that Net Liabilities excludes any and all liabilities
arising out of State Auto Middle Market Insurance for such insurance written on
and after 12:01 a.m., January 1, 2005.

b. “Net Premiums” shall mean all direct premiums plus reinsurance assumed minus
reinsurance ceded, except as otherwise expressly excluded below, provided that
the parties hereto expressly understand and agree that Net Premiums excludes any
and all premiums arising out of the State Auto Mutual Reinsurance Book for such
reinsurance assumed on and after January 1, 2005. It is understood and agreed
that Net Premiums excludes any and all premiums arising out of State Auto Middle
Market Insurance for such insurance written on and after 12:01 a.m., January 1,
2005.

c. “Respective Percentage” shall be:

         
As to SA OH
    1 %
As to Farmers Casualty
    3 %
As to SA WI
    0.0 %
As to Milbank
    17 %
As to State Auto P&C
    59 %
As to State Auto Mutual
    19.5 %
As to SA FL
    0.0 %
As to Meridian Security
    0.0 %
As to Meridian Citizens Mutual
    0.5 %

(d) “State Auto Mutual Reinsurance Book” means premiums, losses, underwriting
and administrative expenses attributable to State Auto Mutual’s voluntary
assumption of reinsurance from third parties which are unaffiliated with State
Auto Mutual, which voluntary assumed reinsurance contracts/treaties initially
commenced on or after January 1, 2005.

(e) “State Auto Middle Market Insurance” means (i) property casualty insurance
for commercial risks that are larger than those included in the standard segment
of the Pooled Companies’ business; (ii) underwritten by the State Auto Middle
Market Insurance underwriting unit; and (iii) coded by State Auto as State Auto
Middle Market Insurance.

 



--------------------------------------------------------------------------------



 



Page 4



2.   CESSION:

(a) State Auto P&C Cession: State Auto Mutual hereby reinsures and assumes and
State Auto P&C hereby cedes and transfers to State Auto Mutual all Net
Liabilities incurred under or in connection with all contracts and policies of
insurance issued by State Auto P&C outstanding and in force as of and subsequent
to 12:01 a.m. Eastern Standard Time, January 1, 2005. Such liabilities shall
include State Auto P&C’s reserves for unearned premiums, outstanding losses and
loss expenses (including unreported losses) and all other outstanding
underwriting and administrative expenses as evidenced by State Auto P&C’s books
and records at the close of business on December 31, 2004, but shall not include
intercompany balances, liabilities incurred in connection with the investment
transactions of State Auto P&C, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations. It is further agreed State Auto Mutual shall receive
the Net Premiums for said contracts and policies.

(b) Milbank Cession: State Auto Mutual hereby reinsures and assumes and Milbank
hereby cedes and transfers to State Auto Mutual all Net Liabilities incurred
under or in connection with all contracts and policies of insurance issued by
Milbank outstanding and in force as of and subsequent to 12:01 a.m. EST,
January 1, 2005. Such liabilities shall include Milbank’s reserves for unearned
premiums, outstanding losses and loss expenses (including unreported losses) and
all other outstanding underwriting and administrative expenses as evidenced by
Milbank’s books and records at the close of business on December 31, 2004, but
shall not include intercompany balances, liabilities incurred in connection with
the investment transactions of Milbank, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations. It is further agreed that State Auto
Mutual shall receive the Net Premiums for said contracts and policies.

(c) SA WI Cession: State Auto Mutual hereby reinsures and assumes and SA WI
hereby cedes and transfers to State Auto Mutual all Net Liabilities incurred
under or in connection with all contracts and policies of insurance issued by SA
WI outstanding and in force as of and subsequent to 12:01 a.m. EST, January 1,
2005. Such liabilities shall include SA WI’s reserves for unearned premiums,
outstanding losses and loss expenses (including unreported losses) and all other
outstanding underwriting and administrative expenses as evidenced by SA WI’s
books and records at the close of business on December 31, 2004, but shall not
include intercompany balances, liabilities incurred in connection with the
investment transactions of SA WI, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations.

 



--------------------------------------------------------------------------------



 



Page 5

It is further agreed that State Auto Mutual shall receive the Net Premiums for
said contracts and policies.

(d) Farmers Casualty Cession: State Auto Mutual hereby reinsures and assumes and
Farmers Casualty hereby cedes and transfers to State Auto Mutual all Net
Liabilities incurred under or in connection with all contracts and policies of
insurance issued by Farmers Casualty outstanding and in force as of and
subsequent to 12:01 a.m. EST, January 1, 2005. Such liabilities shall include
Farmers Casualty’s reserves for unearned premiums, outstanding losses and loss
expenses (including unreported losses) and all other outstanding underwriting
and administrative expenses as evidenced by Farmers Casualty’s books and records
at the close of business on December 31, 2004, but shall not include
intercompany balances, liabilities incurred in connection with the investment
transactions of Farmers Casualty, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations. It is further agreed that State Auto Mutual shall
receive the Net Premiums for said contracts and policies.

(e) SA OH Cession: State Auto Mutual hereby reinsures and assumes and SA OH
hereby cedes and transfers to State Auto Mutual all Net Liabilities incurred
under or in connection with all contracts and policies of insurance issued by SA
OH outstanding and in force as of and subsequent to 12:01 a.m. EST, January 1,
2005. Such liabilities shall include SA OH’s reserves for unearned premiums,
outstanding losses and loss expenses (including unreported losses) and all other
outstanding underwriting and administrative expenses as evidenced by SA OH’s
books and records at the close of business on December 31, 2004, but shall not
include intercompany balances, liabilities incurred in connection with the
investment transactions of SA OH, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations. It is further agreed that State Auto Mutual shall
receive the Net Premiums for said contracts and policies.

(f) SA FL Cession: State Auto Mutual hereby reinsures and assumes and SA FL
hereby cedes and transfers to State Auto Mutual all Net Liabilities incurred
under or in connection with all contracts and policies of insurance issued by SA
FL outstanding and in force as of and subsequent to 12:01 a.m. EST, January 1,
2005. Such liabilities shall include SA FL’s reserves for unearned premiums,
outstanding losses and loss expenses (including unreported losses) and all other
outstanding underwriting and administrative expenses as evidenced by SA FL’s
books and records at the close of business on December 31, 2004, but shall not
include intercompany balances, liabilities incurred in connection with the
investment transactions of SA FL, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations.

 



--------------------------------------------------------------------------------



 



Page 6

It is further agreed that State Auto Mutual shall receive the Net Premiums for
said contracts and policies.

(g) Meridian Security Cession: State Auto Mutual hereby reinsures and assumes
and Meridian Security hereby cedes and transfers to State Auto Mutual all Net
Liabilities incurred under or in connection with all contracts and policies of
insurance issued by Meridian Security outstanding and in force as of and
subsequent to 12:01 a.m. EST, January 1, 2005. Such liabilities shall include
Meridian Security’s reserves for unearned premiums, outstanding losses and loss
expenses (including unreported losses) and all other outstanding underwriting
and administrative expenses as evidenced by Meridian Security’s books and
records at the close of business on December 31, 2004, but shall not include
intercompany balances, liabilities incurred in connection with the investment
transactions of Meridian Security, liabilities for dividends to stockholders
declared and unpaid, and other liabilities not incurred in connection with
underwriting operations. It is further agreed that State Auto Mutual shall
receive the Net Premiums for said contracts and policies.

(h) Meridian Citizens Mutual Cession: State Auto Mutual hereby reinsures and
assumes and Meridian Citizens Mutual hereby cedes and transfers to State Auto
Mutual all Net Liabilities incurred under or in connection with all contracts
and policies of insurance issued by Meridian Citizens Mutual outstanding and in
force as of and subsequent to 12:01 a.m. EST, January 1, 2005. Such liabilities
shall include Meridian Citizens Mutual’s reserves for unearned premiums,
outstanding losses and loss expenses (including unreported losses) and all other
outstanding underwriting and administrative expenses as evidenced by Meridian
Citizen Mutual’s books and records at the close of business on December 31,
2004, but shall not include intercompany balances, liabilities incurred in
connection with the investment transactions of Meridian Citizens Mutual,
liabilities for dividends to stockholders declared and unpaid, and other
liabilities not incurred in connection with underwriting operations. It is
further agreed that State Auto Mutual shall receive the Net Premiums for said
contracts and policies.



3.   ASSETS TRANSFER TO STATE AUTO MUTUAL:

(a) State Auto P&C: In consideration of the agreements herein contained, State
Auto P&C hereby agrees that there has been or will be assigned and transferred
to State Auto Mutual an amount, in cash or other assets, equal to the aggregate
of all liabilities of State Auto P&C assumed by State Auto Mutual under
paragraph 2(a) hereof, less a ceding commission equal to the sum of the
acquisition expenses associated with the unearned premium reserves which are
transferred as provided herein. There have been included among the assets
assigned and

 



--------------------------------------------------------------------------------



 



Page 7

transferred to State Auto Mutual by State Auto P&C all of the right, title and
interest of State Auto P&C in and to all assets relative to the underwriting
operations of State Auto P&C, due or that became due, as evidenced by its books
and records at the close of business on December 31, 2004, not including
investments, accrued investment income, intercompany balances and bank deposits.

(b) Milbank: In consideration of the agreements herein contained, Milbank hereby
agrees that there has been or will be assigned and transferred to State Auto
Mutual an amount, in cash or other assets, equal to the aggregate of all
liabilities of Milbank assumed by State Auto Mutual under paragraph 2(b) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to State Auto
Mutual by Milbank all of the right, title and interest of Milbank in and to all
assets relative to the underwriting operations of Milbank due or that may become
due as evidenced by its books and records at the close of business on
December 31, 2004 not including investments, accrued investment income,
intercompany balances and bank deposits.

(c) SA WI: In consideration of the agreements herein contained, SA WI hereby
agrees that there has been or will be assigned and transferred to State Auto
Mutual an amount, in cash or other assets, equal to the aggregate of all
liabilities of SA WI assumed by State Auto Mutual under paragraph 2(c) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to State Auto
Mutual by SA WI all of the right, title and interest of SA WI in and to all
assets relative to the underwriting operations of SA WI due or that may become
due as evidenced by its books and records at the close of business on
December 31, 2004, not including investments, accrued investment income,
intercompany balances and bank deposits.

(d) Farmers Casualty: In consideration of the agreements herein contained,
Farmers Casualty hereby agrees that there has been or will be assigned and
transferred to State Auto Mutual an amount, in cash or other assets, equal to
the aggregate of all liabilities of Farmers Casualty assumed by State Auto
Mutual under paragraph 2(d) hereof, less a ceding commission equal to the sum of
the acquisition expenses associated with the unearned premium reserves which are
transferred as provided herein. There shall be included among the assets
assigned and transferred to State Auto Mutual by Farmers Casualty all of the
right, title and interest of Farmers Casualty in and to all assets relative to
the underwriting operations of Farmers Casualty due or

 



--------------------------------------------------------------------------------



 



Page 8

that may become due as evidenced by its books and records at the close of
business on December 31, 2004, not including investments, accrued investment
income, intercompany balances and bank deposits.

(e) SA OH: In consideration of the agreements herein contained, SA OH hereby
agrees that there has been or will be assigned and transferred to State Auto
Mutual an amount, in cash or other assets, equal to the aggregate of all
liabilities of SA OH assumed by State Auto Mutual under paragraph 2(e) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to State Auto
Mutual by SA OH all of the right, title and interest of SA OH in and to all
assets relative to the underwriting operations of SA OH due or that may become
due as evidenced by its books and records at the close of business on
December 31, 2004, not including investments, accrued investment income,
intercompany balances and bank deposits.

(f) SA FL: In consideration of the agreements herein contained, SA FL hereby
agrees that there has been or will be assigned and transferred to State Auto
Mutual an amount, in cash or other assets, equal to the aggregate of all
liabilities of SA FL assumed by State Auto Mutual under paragraph 2(f) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to State Auto
Mutual by SA FL: all of the right, title and interest of SA FL in and to all
assets relative to the underwriting operations of SA FL due or that may become
due as evidenced by its books and records at the close of business on
December 31, 2004, not including investments, accrued investment income,
intercompany balances and bank deposits.

(g) Meridian Security: In consideration of the agreements herein contained,
Meridian Security hereby agrees that there has been or will be assigned and
transferred to State Auto Mutual an amount, in cash or other assets, equal to
the aggregate of all liabilities of Meridian Security assumed by State Auto
Mutual under paragraph 2(g) hereof, less a ceding commission equal to the sum of
the acquisition expenses associated with the unearned premium reserves which are
transferred as provided herein. There shall be included among the assets
assigned and transferred to State Auto Mutual by Meridian Security all of the
right, title and interest of Meridian Security in and to all assets relative to
the underwriting operations of Meridian Security due or that may become due as
evidenced by its books and records at the close of business on December 31,
2004, not including

 



--------------------------------------------------------------------------------



 



Page 9

investments, accrued investment income, intercompany balances and bank deposits.

(h) Meridian Citizens Mutual: In consideration of the agreements herein
contained, Meridian Citizens Mutual hereby agrees that there has been or will be
assigned and transferred to State Auto Mutual an amount, in cash or other
assets, equal to the aggregate of all liabilities of Meridian Citizens Mutual
assumed by State Auto Mutual under paragraph 2(h) hereof, less a ceding
commission equal to the sum of the acquisition expenses associated with the
unearned premium reserves which are transferred as provided herein. There shall
be included among the assets assigned and transferred to State Auto Mutual by
Meridian Citizens Mutual all of the right, title and interest of Meridian
Citizens Mutual in and to all assets relative to the underwriting operations of
Meridian Citizens Mutual due or that may become due as evidenced by its books
and records at the close of business on December 31, 2004, not including
investments, accrued investment income, intercompany balances and bank deposits.



4.   ASSUMPTION OF REINSURANCE:

     (a) State Auto P&C: State Auto P&C hereby reinsures and assumes and State
Auto Mutual hereby cedes and transfers to State Auto P&C its Respective
Percentage of all Net Liabilities under all contracts and policies of insurance,
(including those ceded by State Auto P&C and reinsured by State Auto Mutual as
provided in paragraph 2(a)), on which State Auto Mutual is subject to liability
and which are outstanding and in force on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (b) Milbank: Milbank hereby reinsures and assumes and State Auto Mutual
hereby cedes and transfers to Milbank its Respective Percentage of all Net
Liabilities under all contracts and policies of insurance, (including those
ceded by Milbank and reinsured by State Auto Mutual as provided in paragraph
2(b)), on which State Auto Mutual is subject to liability and which are
outstanding and in force on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany

 



--------------------------------------------------------------------------------



 



Page 10

balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (c) SA WI: SA WI hereby reinsures and assumes and State Auto Mutual hereby
cedes and transfers to SA WI its Respective Percentage of all Net Liabilities
under all contracts and policies of insurance, (including those ceded by SA WI
and reinsured by State Auto Mutual as provided in paragraph 2(c)), on which
State Auto Mutual is subject to liability and which are outstanding and in force
on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (d) Farmers Casualty: Farmers Casualty hereby reinsures and assumes and
State Auto Mutual hereby cedes and transfers to Farmers Casualty its Respective
Percentage of all Net Liabilities under all contracts and policies of insurance,
(including those ceded by Farmers Casualty and reinsured by State Auto Mutual as
provided in paragraph 2(d)), on which State Auto Mutual is subject to liability
and which are outstanding and in force on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (e) SA OH: SA OH hereby reinsures and assumes and State Auto Mutual hereby
cedes and transfers to SA OH its Respective Percentage of all Net Liabilities
under all contracts and policies of insurance, (including those ceded by SA OH
and reinsured by State Auto Mutual as provided in paragraph 2(e)), on which
State Auto Mutual is subject to liability and which are outstanding and in force
on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and

 



--------------------------------------------------------------------------------



 



Page 11

unpaid, and other liabilities not incurred in connection with underwriting
operations.

     (f) SA FL: SA FL hereby reinsures and assumes and State Auto Mutual hereby
cedes and transfers to SA FL its Respective Percentage of all Net Liabilities
under all contracts and policies of insurance, (including those ceded by SA FL
and reinsured by State Auto Mutual as provided in paragraph 2(f)), on which
State Auto Mutual is subject to liability and which are outstanding and in force
on or after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (g) Meridian Security: Meridian Security hereby reinsures and assumes and
State Auto Mutual hereby cedes and transfers to Meridian Security its Respective
Percentage of all Net Liabilities under all contracts and policies of insurance,
(including those ceded by Meridian Security and reinsured by State Auto Mutual
as provided in paragraph 2(g)), on which State Auto Mutual is subject to
liability and which are outstanding and in force on or after the effective date
hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and unpaid, and other liabilities not incurred in
connection with underwriting operations.

     (h) Meridian Citizens Mutual: Meridian Citizens Mutual hereby reinsures and
assumes and State Auto Mutual hereby cedes and transfers to Meridian Citizens
Mutual its Respective Percentage of all Net Liabilities under all contracts and
policies of insurance, (including those ceded by Meridian Citizens Mutual and
reinsured by State Auto Mutual as provided in paragraph 2(h)), on which State
Auto Mutual is subject to liability and which are outstanding and in force on or
after the effective date hereof.

     Such liabilities shall include reserves for unearned premiums, outstanding
losses (including unreported losses) and loss expenses and all other
underwriting and administrative expenses, but shall not include intercompany
balances, liabilities for federal income taxes, liabilities incurred in
connection with investment transactions, liabilities for dividends to
stockholders declared and

 



--------------------------------------------------------------------------------



 



Page 12

unpaid, and other liabilities not incurred in connection with underwriting
operations.



5.   ASSET TRANSFER BY STATE AUTO MUTUAL:

(a) State Auto P&C: In consideration of the agreements herein contained, State
Auto Mutual hereby agrees that there has been or will be assigned and
transferred to State Auto P&C an amount, in cash or other assets, equal to the
aggregate of all liabilities of State Auto Mutual assumed by State Auto P&C
under paragraph 4(a) hereof, less a ceding commission equal to the sum of the
acquisition expenses associated with the unearned premium reserves which are
transferred as provided herein. There shall be included among the assets
assigned and transferred to State Auto P&C by State Auto Mutual all of the
right, title and interest of State Auto Mutual in and to all assets relative to
the underwriting operations of State Auto Mutual, due or that may become due, as
evidenced by its books and records at the close of business on December 31,
2004, not including investments, accrued investment income, intercompany
balances and bank deposits.

(b) Milbank: In consideration of the agreements herein contained, State Auto
Mutual hereby agrees that there has been or will be assigned and transferred to
Milbank an amount, in cash or other assets, equal to the aggregate of all
liabilities of State Auto Mutual assumed by Milbank under paragraph 4(b) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to Milbank by
State Auto Mutual all of the right, title and interest of State Auto Mutual in
and to all assets relative to the underwriting operations of State Auto Mutual,
due or that may become due, as evidenced by its books and records at the close
of business on December 31, 2004, not including investments, accrued investment
income, intercompany balances and bank deposits.

(c) SA WI: In consideration of the agreements herein contained, State Auto
Mutual hereby agrees that there has been or will be assigned and transferred to
SA WI an amount, in cash or other assets, equal to the aggregate of all
liabilities of State Auto Mutual assumed by SA WI under paragraph 4(c) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to SA WI by
State Auto Mutual all of the right, title and interest of State Auto Mutual in
and to all assets relative to the underwriting operations of State Auto Mutual,
due or that may become due, as evidenced by its books and records at the close
of business on December 31, 2004, not

 



--------------------------------------------------------------------------------



 



Page 13

including investments, accrued investment income, intercompany balances and bank
deposits.

(d) Farmers Casualty: In consideration of the agreements herein contained, State
Auto Mutual hereby agrees that there has been or will be assigned and
transferred to Farmers Casualty an amount, in cash or other assets, equal to the
aggregate of all liabilities of State Auto Mutual assumed by Farmers Casualty
under paragraph 4(d) hereof, less a ceding commission equal to the sum of the
acquisition expenses associated with the unearned premium reserves which are
transferred as provided herein. There shall be included among the assets
assigned and transferred to Farmers Casualty by State Auto Mutual all of the
right, title and interest of State Auto Mutual in and to all assets relative to
the underwriting operations of State Auto Mutual, due or that may become due, as
evidenced by its books and records at the close of business on December 31,
2004, not including investments, accrued investment income, intercompany
balances and bank deposits.

(e) SA OH: In consideration of the agreements herein contained, State Auto
Mutual hereby agrees that there has been or will be assigned and transferred to
SA OH an amount, in cash or other assets, equal to the aggregate of all
liabilities of State Auto Mutual assumed by SA OH under paragraph 4(e) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to SA OH by
State Auto Mutual all of the right, title and interest of State Auto Mutual in
and to all assets relative to the underwriting operations of State Auto Mutual,
due or that may become due, as evidenced by its books and records at the close
of business on December 31, 2004, not including investments, accrued investment
income, intercompany balances and bank deposits.

(f) SA FL: In consideration of the agreements herein contained, State Auto
Mutual hereby agrees that there has been or will be assigned and transferred to
SA FL an amount, in cash or other assets, equal to the aggregate of all
liabilities of State Auto Mutual assumed by SA FL under paragraph 4(f) hereof,
less a ceding commission equal to the sum of the acquisition expenses associated
with the unearned premium reserves which are transferred as provided herein.
There shall be included among the assets assigned and transferred to SA FL by
State Auto Mutual all of the right, title and interest of State Auto Mutual in
and to all assets relative to the underwriting operations of State Auto Mutual,
due or that may become due, as evidenced by its books and records at the close
of business on December 31, 2004, not including investments, accrued investment
income, intercompany balances and bank deposits.

 



--------------------------------------------------------------------------------



 



Page 14

(g) Meridian Security: In consideration of the agreements herein contained,
State Auto Mutual hereby agrees that there has been or will be assigned and
transferred to Meridian Security an amount, in cash or other assets, equal to
the aggregate of all liabilities of State Auto Mutual assumed by Meridian
Security under paragraph 4(g) hereof, less a ceding commission equal to the sum
of the acquisition expenses associated with the unearned premium reserves which
are transferred as provided herein. There shall be included among the assets
assigned and transferred to Meridian Security by State Auto Mutual all of the
right, title and interest of State Auto Mutual in and to all assets relative to
the underwriting operations of State Auto Mutual, due or that may become due, as
evidenced by its books and records at the close of business on December 31,
2004, not including investments, accrued investment income, intercompany
balances and bank deposits.

(h) Meridian Citizens Mutual: In consideration of the agreements herein
contained, State Auto Mutual hereby agrees that there has been or will be
assigned and transferred to Meridian Citizens Mutual an amount, in cash or other
assets, equal to the aggregate of all liabilities of State Auto Mutual assumed
by Meridian Citizens Mutual under paragraph 4(h) hereof, less a ceding
commission equal to the sum of the acquisition expenses associated with the
unearned premium reserves which are transferred as provided herein. There shall
be included among the assets assigned and transferred to Meridian Citizens
Mutual by State Auto Mutual all of the right, title and interest of State Auto
Mutual in and to all assets relative to the underwriting operations of State
Auto Mutual, due or that may become due, as evidenced by its books and records
at the close of business on December 31, 2004, not including investments,
accrued investment income, intercompany balances and bank deposits.



6.   PREMIUM COLLECTION AND PAYMENT OF LOSSES:

          As of the effective date of this Agreement and pursuant to the terms
of the 2000 Management Agreement, as amended from time to time, the 2000 Midwest
Management Agreement, as amended from time to time, the 2000 Farmers Casualty
Management Agreement, as amended from time to time, the 2002 Management Services
Agreement, the 2002 Cost Sharing Agreement, as amended from time to time, and
the 2003 Cost Allocation Agreement, as amended from time to time, State Auto
P&C, Milbank, SA WI, Farmers Casualty, SA OH, SA FL, Meridian Security, and
Meridian Citizens Mutual hereby authorize and empower State Auto Mutual to
collect and receive all premiums and to take charge of, adjust and administer
the payment of all losses with respect to any and all contracts and policies of
insurance previously or thereafter issued by State Auto P&C, Milbank, SA WI,
Farmers Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens Mutual,
and to reinsure or terminate all such contracts and policies, and in all
respects to act as though said contracts and policies were issued by State Auto
Mutual. State Auto Mutual agrees to

 



--------------------------------------------------------------------------------



 



Page 15

administer the payment of all losses and loss adjustment expenses in connection
with such contracts and policies. None of the foregoing is intended to affect or
impair the direct obligation of State Auto P&C, Milbank, SA WI, Farmers
Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens Mutual to their
insureds under policies issued by State Auto P&C, Milbank, SA WI, Farmers
Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens Mutual,
respectively.



7.   PREMIUM PAYABLE BY STATE AUTO MUTUAL:

(a) State Auto P&C: Commencing with the effective date of this Agreement, State
Auto Mutual hereby agrees to pay to State Auto P&C its Respective Percentage of
the Net Premiums written by the parties hereto. Similarly, commencing with the
effective date of this Agreement, all losses, loss expenses, underwriting
expenses, and administrative expenses chargeable to underwriting of the parties
hereto (except for losses, loss expenses, underwriting expenses and
administrative expenses chargeable to the State Auto Mutual Reinsurance Book and
State Auto Middle Market Insurance), including the policyholder dividends, less
all losses and expenses recovered and recoverable under reinsurance ceded to
reinsurers other than the parties hereto, (except for catastrophe reinsurance
ceded by State Auto Mutual, Farmers Casualty, SA WI, Milbank, SA OH, SA FL,
Meridian Security, and Meridian Citizens Mutual to State Auto P&C pursuant to a
Property Catastrophe Overlying Excess of Loss Reinsurance Contract dated as of
July 1, 2004 as amended from time to time, in which State Auto P&C provides
catastrophe coverage for the aforesaid companies for such amount of catastrophe
loss and loss expenses as equals the amount of the structured contingent
financing arrangement negotiated with a syndicate of lenders in excess of
$120,000,000 of such losses and loss expenses incurred by the Pooled Companies)
(the “State Auto P&C Catastrophe Assumption Agreement”) shall be prorated among
the parties on the basis of the Respective Percentage of each. Accounts shall be
rendered at quarterly intervals and shall be settled within sixty (60) days
thereafter.

(b) Milbank: Commencing with the effective date of this Agreement, State Auto
Mutual hereby agrees to pay Milbank its Respective Percentage of the Net
Premiums written by the parties hereto. Similarly, commencing with the effective
date of this Agreement, all losses, loss expenses, underwriting expenses, and
administrative expenses chargeable to underwriting of the parties hereto (except
for losses, loss expenses, underwriting expenses and administrative expenses
chargeable to the State Auto Mutual Reinsurance Book and State Auto Middle
Market Insurance), including policyholder dividends, less all losses and
expenses recovered and recoverable under reinsurance ceded to reinsurers other
than the parties hereto, (except for the State Auto P&C

 



--------------------------------------------------------------------------------



 



Page 16

Catastrophe Assumption Agreement) shall be prorated among the parties on the
basis of the Respective Percentage of each. Accounts shall be rendered at
quarterly intervals and shall be settled within sixty (60) days thereafter.

(c) SA WI: Commencing with the effective date of this Agreement, State Auto
Mutual hereby agrees to pay SA WI its Respective Percentage of the Net Premiums
written by the parties hereto. Similarly, commencing with the effective date of
this Agreement, all losses, loss expenses, underwriting expenses, and
administrative expenses chargeable to underwriting of the parties hereto (except
for losses, loss expenses, underwriting expenses and administrative expenses
chargeable to the State Auto Mutual Reinsurance Book and State Auto Middle
Market Insurance), including policyholder dividends, less all losses and
expenses recovered and recoverable under reinsurance ceded to reinsurers other
than the parties hereto, (except for the State Auto P&C Catastrophe Assumption
Agreement) shall be prorated among the parties on the basis of the Respective
Percentage of each. Accounts shall be rendered at quarterly intervals and shall
be settled within sixty (60) days thereafter.

(d) Farmers Casualty: Commencing with the effective date of this Agreement,
State Auto Mutual hereby agrees to pay Farmers Casualty its Respective
Percentage of the Net Premiums written by the parties hereto. Similarly,
commencing with the effective date of this Agreement, all losses, loss expenses,
underwriting expenses, and administrative expenses chargeable to underwriting of
the parties hereto (except for losses, loss expenses, underwriting expenses and
administrative expenses chargeable to the State Auto Mutual Reinsurance Book and
State Auto Middle Market Insurance), including policyholder dividends, less all
losses and expenses recovered and recoverable under reinsurance ceded to
reinsurers other than the parties hereto, (except for the State Auto P&C
Catastrophe Assumption Agreement) shall be prorated among the parties on the
basis of the Respective Percentage of each. Accounts shall be rendered at
quarterly intervals and shall be settled within sixty (60) days thereafter.

(e) SA OH: Commencing with the effective date of this Agreement, State Auto
Mutual hereby agrees to pay SA OH its Respective Percentage of the Net Premiums
written by the parties hereto. Similarly, commencing with the effective date of
this Agreement, all losses, loss expenses, underwriting expenses, and
administrative expenses chargeable to underwriting of the parties hereto (except
for losses, loss expenses, underwriting expenses and administrative expenses
chargeable to the State Auto Mutual Reinsurance Book and State Auto Middle
Market Insurance), including policyholder dividends, less all losses and
expenses recovered and recoverable under reinsurance ceded to reinsurers other
than the parties hereto, (except for the State Auto P&C

 



--------------------------------------------------------------------------------



 



Page 17

Catastrophe Assumption Agreement) shall be prorated among the parties on the
basis of the Respective Percentage of each. Accounts shall be rendered at
quarterly intervals and shall be settled within sixty (60) days thereafter.

(f) SA FL: Commencing with the effective date of this Agreement, State Auto
Mutual hereby agrees to pay SA FL its Respective Percentage of the Net Premiums
written by the parties hereto. Similarly, commencing with the effective date of
this Agreement, all losses, loss expenses, underwriting expenses, and
administrative expenses chargeable to underwriting of the parties hereto (except
for losses, loss expenses, underwriting expenses and administrative expenses
chargeable to the State Auto Mutual Reinsurance Book and State Auto Middle
Market Insurance), including policyholder dividends, less all losses and
expenses recovered and recoverable under reinsurance ceded to reinsurers other
than the parties hereto, (except for the State Auto P&C Catastrophe Assumption
Agreement) shall be prorated among the parties on the basis of the Respective
Percentage of each. Accounts shall be rendered at quarterly intervals and shall
be settled within sixty (60) days thereafter.

(g) Meridian Security: Commencing with the effective date of this Agreement,
State Auto Mutual hereby agrees to pay Meridian Security its Respective
Percentage of the Net Premiums written by the parties hereto. Similarly,
commencing with the effective date of this Agreement, all losses, loss expenses,
underwriting expenses, and administrative expenses chargeable to underwriting of
the parties hereto (except for losses, loss expenses, underwriting expenses and
administrative expenses chargeable to the State Auto Mutual Reinsurance Book and
State Auto Middle Market Insurance), including policyholder dividends, less all
losses and expenses recovered and recoverable under reinsurance ceded to
reinsurers other than the parties hereto, (except for the State Auto P&C
Catastrophe Assumption Agreement) shall be prorated among the parties on the
basis of the Respective Percentage of each. Accounts shall be rendered at
quarterly intervals and shall be settled within sixty (60) days thereafter.

(h) Meridian Citizens Mutual: Commencing with the effective date of this
Agreement, State Auto Mutual hereby agrees to pay Meridian Citizens Mutual its
Respective Percentage of the Net Premiums written by the parties hereto.
Similarly, commencing with the effective date of this Agreement, all losses,
loss expenses, underwriting expenses, and administrative expenses chargeable to
underwriting of the parties hereto (except for losses, loss expenses,
underwriting expenses and administrative expenses chargeable to the State Auto
Mutual Reinsurance Book and State Auto Middle Market Insurance), including
policyholder dividends, less all losses and expenses recovered and recoverable
under reinsurance ceded to reinsurers

 



--------------------------------------------------------------------------------



 



Page 18

other than the parties hereto, (except for the State Auto P&C Catastrophe
Assumption Agreement) shall be prorated among the parties on the basis of the
Respective Percentage of each. Accounts shall be rendered at quarterly intervals
and shall be settled within sixty (60) days thereafter.

8. OFFSET: It is understood and agreed that, insofar as is practicable and
consistent with the purposes and intentions of this Agreement, the obligations
of each company under this Agreement to transfer assets to the other company
may, in whole or in part, be offset against the reciprocal reinsurance
obligations of each company to the other company so that each company shall
deliver hereunder only a net amount of assets required under such offset.

9. GENERAL STATEMENT OF INTENT: It is the purpose and intent of this Agreement
that:

(a) State Auto Mutual shall be liable as a reinsurer to State Auto P&C, Milbank,
SA WI, Farmers Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens
Mutual, on the policies and contracts of insurance of State Auto P&C, Milbank,
SA WI, Farmers Casualty. SA OH, SA FL, Meridian Security, and Meridian Citizens
Security respectively, issued and in force at 12:01 a.m., EST, January 1, 2005,
or on which there were, at that time, unsettled claims or losses, and on
policies and contracts thereafter issued by State Auto P&C, Milbank, SA WI,
Farmers Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens Mutual
to the extent of State Auto Mutual’s Respective Percentage. Premiums, losses,
loss expenses, underwriting expenses and administrative expenses chargeable to
the State Auto Mutual Reinsurance Book and State Auto Middle Market Insurance
from and after 12:01 a.m. EST January 1, 2005 are excluded from the scope of the
2005 Pooling Agreement.

(b) State Auto P&C shall be liable as a reinsurer to State Auto Mutual, Milbank,
SA WI, Farmers Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual on the policies and contracts of insurance of State Auto Mutual, Milbank,
SA WI, Farmers Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual respectively, issued and in force at 12:01 a.m., EST, January 1, 2005, or
on which there were, at that time, unsettled claims or losses, and on policies
and contracts thereafter issued by State Auto Mutual, Milbank, SA WI, Farmers
Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual to the
extent of State Auto P&C’s Respective Percentage. Premiums, losses, loss
expenses, underwriting expenses and administrative expenses chargeable to the
State Auto Mutual Reinsurance Book and State Auto Middle Market Insurance from
and after 12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005
Pooling Agreement.

 



--------------------------------------------------------------------------------



 



Page 19

(c) Milbank shall be liable as a reinsurer to State Auto Mutual, State Auto P&C,
SA WI, Farmers Casualty SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual on the policies and contracts of State Auto Mutual, State Auto P&C, SA
WI, Farmers Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual respectively, issued and in force at 12:01 a.m., EST, on January 1, 2005
or on which there were, at that time, unsettled claims or losses and on policies
thereafter issued by State Auto Mutual, State Auto P&C, SA WI, Farmers Casualty,
SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual to the extent of
Milbank’s Respective Percentage. Premiums, losses, loss expenses, underwriting
expenses and administrative expenses chargeable to the State Auto Mutual
Reinsurance Book and State Auto Middle Market Insurance from and after
12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005 Pooling
Agreement.

(d) SA WI shall be liable as a reinsurer to State Auto Mutual, State Auto P&C,
Milbank, Farmers Casualty, SA OH, SA FL, Meridian Security and Meridian Citizens
Mutual, on the policies and contracts of State Auto Mutual, State Auto P&C,
Milbank, Farmers Casualty SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual, respectively, issued and in force at 12:01 a.m., EST, on January 1, 2005
or on which there were, at that time, unsettled claims or losses and on policies
thereafter issued by State Auto Mutual, State Auto P&C, Milbank, Farmers
Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual to the
extent of SA WI’s Respective Percentage. Premiums, losses, loss expenses,
underwriting expenses and administrative expenses chargeable to the State Auto
Mutual Reinsurance Book and State Auto Middle Market Insurance from and after
12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005 Pooling
Agreement.

(e) Farmers Casualty shall be liable as a reinsurer to State Auto Mutual, State
Auto P&C, Milbank, SA WI, SA OH, SA FL, Meridian Security, and Meridian Citizens
Mutual on the policies and contracts of State Auto Mutual, State Auto P&C,
Milbank, SA WI, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual,
respectively, issued and in force at 12:01 a.m., EST, January 1, 2005 or on
which there were, at that time, unsettled claims or losses, and on policies and
contracts thereafter issued by State Auto Mutual, State Auto P&C, Milbank, SA
WI, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual to the extent
of Farmers Casualty’s Respective Percentage. Premiums, losses, loss expenses,
underwriting expenses and administrative expenses chargeable to the State Auto
Mutual Reinsurance Book and State Auto Middle Market Insurance from and after
12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005 Pooling
Agreement.

 



--------------------------------------------------------------------------------



 



Page 20

(f) SA OH shall be liable as a reinsurer to State Auto Mutual, State Auto P&C,
Milbank, SA WI, Farmers Casualty, SA FL, Meridian Security and Meridian Citizens
Mutual, on the policies and contracts of State Auto Mutual, State Auto P&C,
Milbank, SA WI, Farmers Casualty, SA FL, Meridian Security, and Meridian
Citizens Mutual, respectively, issued and in force at 12:01 a.m., EST,
January 1, 2005 or on which there were, at that time, unsettled claims or
losses, and on policies and contracts thereafter issued by State Auto Mutual,
State Auto P&C, Milbank, SA WI, Farmers Casualty, SA FL, Meridian Security, and
Meridian Citizens Mutual to the extent of SA OH’s Respective Percentage.
Premiums, losses, loss expenses, underwriting expenses and administrative
expenses chargeable to the State Auto Mutual Reinsurance Book and State Auto
Middle Market Insurance from and after 12:01 a.m. EST January 1, 2005 are
excluded from the scope of the 2005 Pooling Agreement.

(g) SA FL shall be liable as a reinsurer to State Auto Mutual, State Auto P&C,
Milbank, SA WI, Farmers Casualty, SA OH, Meridian Security, and Meridian
Citizens Mutual on the policies and contracts of State Auto Mutual, State Auto
P&C, Milbank, SA WI, Farmers Casualty, SA OH, Meridian Security, and Meridian
Citizens Mutual, respectively, issued and in force at 12:01 a.m., EST,
January 1, 2005 or on which there were, at that time, unsettled claims or
losses, and on policies and contracts thereafter issued by State Auto Mutual,
State Auto P&C, Milbank, SA WI, Farmers Casualty, SA OH, Meridian Security, and
Meridian Citizens Mutual to the extent of SA FL’s Respective Percentage.
Premiums, losses, loss expenses, underwriting expenses and administrative
expenses chargeable to the State Auto Mutual Reinsurance Book and State Auto
Middle Market Insurance from and after 12:01 a.m. EST January 1, 2005 are
excluded from the scope of the 2005 Pooling Agreement.

(h) Meridian Security shall be liable as a reinsurer to State Auto Mutual, State
Auto P&C, Milbank, SA WI, Farmers Casualty, SA OH, SA FL and Meridian Citizens
Mutual on the policies and contracts of State Auto Mutual, State Auto P&C,
Milbank, SA WI, Farmers Casualty, SA OH, SA FL, and Meridian Citizens Mutual,
respectively, issued and in force at 12:01 a.m., EST, January 1, 2005 or on
which there were, at that time, unsettled claims or losses, and on policies and
contracts thereafter issued by State Auto Mutual, State Auto P&C, Milbank, SA
WI, Farmers Casualty, SA OH, SA FL, and Meridian Citizens Mutual to the extent
of Meridian Security’s Respective Percentage. Premiums, losses, loss expenses,
underwriting expenses and administrative expenses chargeable to the State Auto
Mutual Reinsurance Book and State Auto Middle Market Insurance from and after
12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005 Pooling
Agreement.

 



--------------------------------------------------------------------------------



 



Page 21

(i) Meridian Citizens Mutual shall be liable as a reinsurer to State Auto
Mutual, State Auto P&C, Milbank, SA WI, Farmers Casualty, SA OH, SA FL and
Meridian Security on the policies and contracts of State Auto Mutual, State Auto
P&C, Milbank, SA WI, Farmers Casualty, SA OH, SA FL, and Meridian Security
respectively, issued and in force at 12:01 a.m., EST, January 1, 2005 or on
which there were, at that time, unsettled claims or losses, and on policies and
contracts thereafter issued by State Auto Mutual, State Auto P&C, Milbank, SA
WI, Farmers Casualty, SA OH, SA FL, and Meridian Security to the extent of
Meridian Citizens Mutual’s Respective Percentage. Premiums, losses, loss
expenses, underwriting expenses and administrative expenses chargeable to the
State Auto Mutual Reinsurance Book and State Auto Middle Market Insurance from
and after 12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005
Pooling Agreement.

(g) The parties hereto shall, on and after 12:01 a.m., EST, January 1, 2005,
participate on the basis of 19.5% for State Auto Mutual, 59% for State Auto P&C,
17% for Milbank, 0.0% for SA WI, 3% for Farmers Casualty, 1% for SA OH, 0.0% for
SA FL, 0.0% for Meridian Security and 0.5% for Meridian Citizens Mutual in all
of the underwriting operations of each of the nine parties hereto, except as
otherwise expressly excluded herein. Premiums, losses, loss expenses,
underwriting expenses and administrative expenses chargeable to the State Auto
Mutual Reinsurance Book and State Auto Middle Market Insurance from and after
12:01 a.m. EST January 1, 2005 are excluded from the scope of the 2005 Pooling
Agreement.

10. LOSSES EXCLUDED: Notwithstanding any of the foregoing, the parties hereto
understand and agree that this 2005 Pooling Agreement shall not apply to
catastrophe losses and loss expenses for residential and commercial property to
the extent such losses and loss expenses are covered by the State Auto P&C
Catastrophe Assumption Agreement. Once the limit of coverage available under the
State Auto P&C Catastrophe Assumption Agreement is exhausted by loss expenses
and loss payments on behalf of any party hereto, under either the State Auto P&C
Catastrophe Assumption Agreement or directly, all parties understand and agree
that catastrophe losses and loss expenses in excess of $120,000,000 plus the
amount of coverage under the State Auto P&C Catastrophe Assumption Agreement
shall once again be ceded and assumed under the terms of the 2005 Pooling
Agreement. All premiums attributable to the State Auto P&C Catastrophe
Assumption Agreement are to be paid to State Auto P&C outside of the 2005
Pooling Agreement. All premiums, losses, loss expenses, underwriting expenses
and administrative expenses attributable to the State Auto Mutual Reinsurance
Book and State Auto Middle Market Insurance from and after 12:01 a.m. EST
January 1, 2005 are outside the 2005 Pooling Agreement. In addition, this 2005
Pooling Agreement is subject to the Reserve Guaranty Agreement.

 



--------------------------------------------------------------------------------



 



Page 22

11. LIABILITIES EXCLUDED: In addition to the liabilities set forth in paragraphs
2(a), 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) and 10 above, this Agreement
shall not apply to the investment operation or liabilities for federal income
tax or other liabilities excluded by this Agreement.

12. “FOLLOW THE FORTUNES”: The reinsurance provided by the terms of this
Agreement shall be subject to the same terms and conditions under which the
original insurance was concluded, or which may be or may have been agreed to
during the term of the original insurance contract.

13. METHODS AND PROCEDURES: The president of State Auto Mutual, State Auto P&C,
Milbank, SA WI, Farmers Casualty, SA OH, SA FL, Meridian Security, and Meridian
Citizens Mutual or any officer of any of these companies designated by said
president, shall determine the methods and procedures, including accounting
transactions, by which the terms of this Agreement shall be performed by and on
behalf of the parties hereto.

14. AMENDMENTS: This Agreement may be modified from time to time, so as to adapt
its provisions to the varying conditions of the business of the Pooled
Companies, by a mutual agreement in writing of the parties hereto, subject to
ratification by the Board of Directors of each party and with the approval of
the insurance regulatory officials from the State of Ohio, the State of South
Carolina, the State of South Dakota, the State of Wisconsin, the State of Iowa,
the State of Florida and the State of Indiana as required by law.

15. TERM: This Agreement shall remain in full force and effect until canceled by
agreement of the parties or by the giving of twelve months notice by one of the
parties to the other parties and to the respective domiciliary insurance
department of each of the parties.

16. INTERPRETATION: Wherever required to give the correct meaning throughout
this Agreement, the singular shall be interpreted in the plural. Clerical errors
or errors of involuntary or inadvertent omission or commission shall not be
interpreted as a discharge of liability on behalf of any of the parties to this
contract. Such errors shall be rectified at the time of discovery or as soon as
practicable thereafter. Caption headings are for convenience only and are not
intended to affect the construction of the terms hereof.

17. INSOLVENCY: The reinsurance made under this Agreement (which the parties
understand and agree excludes the State Auto Mutual Reinsurance Book and State
Auto Middle Market Insurance for such business assumed on and after January 1,
2005) shall be payable by the assuming reinsurer on the basis of the liability
of the ceding insurer under the contract or contracts reinsured without
diminution because of the insolvency of the ceding insurer. In the event of
insolvency of the ceding insurer, the liquidator or receiver or statutory
successor of such insurer shall give written notice to the assuming reinsurer of
the pendency of a claim against the insolvent ceding insurer on the policy or
bond reinsured within a reasonable time after such claim is filed in the
insolvency proceeding; that during the pendency of such claim the assuming
reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the ceding insurer or its liquidator or receiver or
statutory

 



--------------------------------------------------------------------------------



 



Page 23

successors; that the expense thus incurred by the assuming reinsurer shall be
chargeable, subject to court approval, against the insolvent ceding insurer as
part of the expense of liquidation to the extent of a proportionate share of the
benefit which may accrue to the ceding insurer solely as a result of the defense
undertaken by the assuming reinsurer. The reinsurance made effective under this
Agreement shall be payable by the assuming reinsurer to the ceding insurer or to
the liquidator, receiver or statutory successor of the ceding insurer.

18. ARBITRATION: In the event of any dispute hereafter arising with respect to
this Agreement, State Auto Mutual, State Auto P&C, Milbank, SA WI, Farmers
Casualty, SA OH, SA FL, Meridian Security, and Meridian Citizens Mutual hereby
agree that such dispute shall, upon the request of the one of the parties, be
submitted to arbitration. One arbitrator shall be chosen by each party and those
arbitrators shall then select an umpire who shall hear and decide the issues to
be arbitrated. If one party fails to name an arbitrator within thirty (30) days
after receipt of a written request to do so, the party initiating the
arbitration may choose the arbitrators. The decision of the umpire shall be
final and binding on the parties. Each party shall bear the expense of its
arbitrator and the cost of the umpire shall be shared equally. The arbitration
shall take place at Columbus, Ohio or such other location upon which the parties
may mutually agree.

19. ACCESS TO RECORDS: The parties hereto understand and agree that each shall
have such access to the records of the other as is necessary to confirm that the
2005 Pooling Agreement is being properly administered and applied, provided that
such access is achieved in compliance with laws protecting the privacy of
insureds and claimants. It is further understood and agreed that the parties
will permit regulators with jurisdiction to have such access to such records, as
and to the extent required by law.

20. COUNTERPARTS: The 2005 Pooling Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



Page 24

     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date and the year first above written.

             
Attest
          State Automobile Mutual
Insurance Company
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          State Auto Property and
Casualty Insurance Company
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          Milbank Insurance Company
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          State Auto Insurance
Company of Wisconsin
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          Farmers Casualty
Insurance Company
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          State Auto Insurance
Company of Ohio
 
           
/s/ John R. Lowther
      By   /s/ Robert H. Moone
 
           
Secretary
          President
 
           

 



--------------------------------------------------------------------------------



 



Page 25

             

          State Auto Florida
Insurance Company
 
           
/s/ John R. Lowther
          /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          Meridian Security
Insurance Company
 
           
/s/ John R. Lowther
          /s/ Robert H. Moone
 
           
Secretary
          President
 
           

          Meridian Citizens Mutual
Insurance Company
 
           
/s/ John R. Lowther
          /s/ Robert H. Moone
 
           
Secretary
          President

 